Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed 06/30/2022.  Claim 2 is canceled and claims 1 and 3-11 are pending and have been considered below.

3.	The rejections of Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more are moot in light of amendments.

4.	The rejections of Claim 11 under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter are moot in light of amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 2014/0177906) in view of Flora et al. (JP 2003-280805).

Claim 1. Horowitz discloses an information processing apparatus, comprising a controller configured to:
display content information ([0024]) and;
receive information indicating a behavior of a user ([0026]);
analyze the behavior of the user based on the received information ([0027]-[0028], [0043]); determine an object of interest of the content information based on the analyzed behavior of the user ([0030]);and
display, on the display screen, related information of the object of interest based on the movement of the indicator in the direction of the object of interest, wherein the related information includes information to control reproduction of the object of interest ([0018]).
Horowitz does not explicitly disclose an indicator representing an agent on a display screen move the indicator in a direction of the object of interest;
However, Flora discloses an indicator representing an agent on a display screen (pointer 17); move the indicator in a direction of the object of interest (moving iris of user 13 is used to control movement of pointer 17) ([0021], fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Horowitz. One would have been motivated to do so to easily and reliably select data with a simple constitution without forcing user to perform any unnatural movement.

Claim 3. Flora discloses the information processing apparatus according to claim 1, wherein the controller is further configured to: change, based on the determination of the object of interest, a display state of the indicator to a selection preparation state (a display for confirmation is carried out when pointer 17 remains pointing on the menu or data for a fixed amount of time or longer to confirm if the menu or data is selected), and select the object of interest based on the analyzed behavior of the user that indicates a selection of the object of interest in the selection preparation state of the indicator (finalizes the selected menu or data if a cancellation operation is not performed) ([0031]-[0032]). One would have been motivated to do so to easily and reliably select data with a simple constitution without forcing user to perform any unnatural movement.

Claim 4. Horowitz and Flora disclose the information processing apparatus according to claim 3, Horowitz further discloses wherein the controller is further configured to set the determined object of interest to a non-selected state based on the analyzed behavior of the user that is negative about the selection of the object of interest in the selection preparation state of the indicator ([0045]-[0046]).

Claim 7. Horowitz and Flora disclose the information processing apparatus according to claim 1, Horowitz further discloses wherein the controller is further configured to detect a line of sight of the user based on image information of the user ([0034]), select the content information located ahead of the detected line of sight as a candidate of the object of interest ([0035]), detect the behavior of the user for the candidate ([0036]) and determine, based on the detection of the behavior of the user for the candidate, the candidate as the object of interest ([0037], [0046],[0051]).

Claim 9. Horowitz and Flora disclose the information processing apparatus according to claim 1, Horowitz further discloses wherein the controller is further configured to detect a line of sight of the user based on image information of the user ([0034]), and Flora further discloses move the indicator ahead of the detected line of sight at least once and then move the indicator in the direction of the object of interest (the pointer tracks the movement of the user’ eyes; accordingly, the pointer is displayed where the user is looking) ([0021],[0025]). One would have been motivated to do so to easily and reliably select data with a simple constitution without forcing user to perform any unnatural movement.

Claims 10 and 11 represent the method and program respectively and are rejected along the same rationale.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 2014/0177906) in view of Flora et al. (JP 2003-280805) and further in view of Masato et al. (JP 2013-225115).

Claim 5. Horowitz and Flora disclose the information processing apparatus according to claim 1, Horowitz discloses wherein the controller is further configured to:
determine a plurality of objects of interest of the content information based on the analyzed behavior of the user, wherein the plurality of objects of interest includes the object of interest ([0051]), but fail to explicitly disclose
split, based on the determination of the plurality of objects of interest, the indicator into indicators in number of the determined plurality of objects of interest, and move the indicators in respective directions of the determined plurality objects of interest.
However, Masato discloses wherein the controller splits, when discriminating a plurality of the objects of interest on a basis of the behavior of the user, the indicator into indicators in number of the discriminated objects of interest, and move the indicators in respective directions of the objects of interest (the control unit 13 displays one cursor 350 ("display element") at a position over a character positioned in the center of a speech-to-text string displayed on the display unit 15 and displays a left cursor 351 and right cursor 352 at positions over two adjacent characters ("content information" and "target of interest") when two locations on the operating surface of a touch pad 20 are operated by touch ("user behavior") simultaneously ("divides the display element into a number of pieces corresponding to the number of determined targets of interest and moves the divided plurality of display elements respectively in directions toward the plurality of target of interests") ([0067],[0068]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Horowitz. One would have been motivated to do so in to make it easier for a user to access the right information.

9.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 2014/0177906) in view of Flora et al. (JP 2003-280805) and further in view of Shoji et al. (JP 2001-195231).

Claim 6. Horowitz and Flora disclose the information processing apparatus according to claim 1, but fails to explicitly disclose wherein the controller is further configured to control at least one of a moving speed, an acceleration, a trajectory, a color, or luminance of the indicator based on the object of interest.
However, Shoji discloses the length of the prescribed segment of time T0 is set to be shorter as time passes ("controls the movement speed of the display element") ([0028], figs 31 and 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Horowitz. One would have been motivated to do so to direct user to the correct item selection.

Claim 8. Flora discloses the information processing apparatus according to claim 1, but fails to explicitly discloses wherein the controller is further configured to:
calculate accuracy information indicating a degree of certainty indicating that the user in the object of interest, and decrease a movement time of the indicator based on an increase in the degree of certainty.
However, Shoji discloses if an operator says "migi", a direction-representing word for "right" in Japanese, and continues enunciating the "i" ending vowel while "l", "2", "3", "4", "5", and "6" ("content information" and "target of interest") are displayed on the display screen and the cursor is placed over "2", first, the "migi" portion is recognized and the cursor is accordingly moved to "3", which is one column to the right, after which the cursor is moved in increments of one column to the right per prescribed segment of time T0 while the "i" ending vowel is continuing to be enunciated [the operator can decide whether to continue enunciating the ending vowel while looking at the movement of the cursor; therefore, it can be said that the longer the duration of continued enunciation, the greater the likelihood of the operator being interested in the movement of the cursor to a destination] ([0015]­[0027] and fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Horowitz. One would have been motivated to do so to direct user to the correct item selection.

Response to Arguments
10.	Applicant’s arguments and amendments filed on 06/30/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171